          Case 2:19-bk-19194-WB                   Doc 28 Filed 02/21/20 Entered 02/21/20 11:21:47                                      Desc
                                                   Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Scott Kosner, (SBN 172379)
 Tyson M. Takeuchi (SBN 177419)                                                                         FILED & ENTERED
 Law Offices of Tyson M. Takeuchi
 1100 Wilshire Blvd., Ste. 2606
 Los Angeles, CA 90017                                                                                          FEB 21 2020
 Tel: (213) 637-1566
 Fax: (888) 977-6310
 Email: tyson@tysonfirm.com                                                                               CLERK U.S. BANKRUPTCY COURT
                                                                                                          Central District of California
                                                                                                          BY kaaumoanDEPUTY CLERK




                                                                                               CHANGES MADE BY COURT
     Debtor appearing without attorney
     Attorney for: Francisco Campos Romero
     Chapter 13 trustee

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA-LOS ANGELES DIVISION
 In re:
                                                                            CASE NO.: 2:19-bk-19194-WB
 Francisco Campos Romero,                                                   CHAPTER: 13

                                                                            ORDER ON:
                                                                                DEBTOR’S MOTION TO MODIFY PLAN OR
                                                                                SUSPEND PLAN PAYMENTS
                                                                                DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                REFINANCE REAL PROPERTY
                                                                                DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                SELL REAL PROPERTY
                                                                                DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                ENTER INTO LOAN MODIFICATION
                                                                                OTHER: DEBTOR’S MOTION TO
                                                                                REINSTATE CHAPTER 13 BANKRUPTCY
                                                                                CASE


                                                                                 No hearing held
                                                                                 Hearing held
                                                                            DATE:
                                                                            TIME:
                                                                            COURTROOM:
                                                                            PLACE:


                                                             Debtor(s).

Based on Debtor’s motion filed on (date) January 31, 2020 as docket entry number 20 and the recommendation of the
chapter 13 trustee, it is ordered that Debtor’s motion is:

           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 1                              F 3015-1.14.ORDER.CH13.GENRL
        Case 2:19-bk-19194-WB                   Doc 28 Filed 02/21/20 Entered 02/21/20 11:21:47                                      Desc
                                                 Main Document Page 2 of 2

      Granted                   Denied

      Granted on the terms set forth in the chapter 13 trustee’s comments on or objection to Debtor’s motion

      Granted on the following conditions:

      Set for hearing on (date)                       at (time)               .


                                                                       ###




                Date: February 21, 2020




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                        Page 2                              F 3015-1.14.ORDER.CH13.GENRL
